DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 26 April 2021.
Claims 1-40 were previously canceled by the Applicant.
Claims 41-80 were previously subject to a restriction requirement mailed on 08 September 2021.
Claims 60-79 were elected by the Applicant without traverse.
Claims 41, 60, and 80 are amended by an approved Examiner’s Amendment.
Claims 41-59 and 80 are hereby rejoined.
Claims 41-80 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 60-79 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 41-59 and 80, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08 September 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Terminal Disclaimer
The terminal disclaimer(s) filed on 26 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application number 16/463,906 AND 16/463,600 has/have been reviewed and is accepted.  The terminal disclaimer(s) has/have been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Walter Pledger (610) 247-7257 on 12 May 2021.
The application has been amended as follows: 
 Claim 41. (Currently Amended) A method for disassembling/assembling a gas turbine, 
the gas turbine including a seal plate disposed on a first side of a rotor disc in an axial direction of the rotor disc, and a seal plate restraint part for restricting movement of  the seal plate restraint part being disposed entirely on the first side of the rotor, 
the method comprising switching a state of the seal plate restraint part by operating the seal plate restraint part from a second side of the rotor disc that is opposite to the first side in the axial direction to switch between a seal plate non-restraint state where the seal plate restraint part does not restrict movement of the seal plate in the radial direction, and a seal plate restraint state where at least a part of the seal plate restraint part protrudes toward the second side in the axial direction from the seal plate and thereby restricts movement of the seal plate in the radial direction.
Claim 60. (Currently Amended) A seal plate assembly for a blade of a gas turbine, comprising: 
a seal plate configured to be disposed on a first side of a rotor disc in an axial direction of the rotor disc; and 
a seal plate restraint part for restricting movement of the seal plate relative to the rotor disc in a radial direction of the rotor disc, the seal plate restraint part being disposed entirely on the first side of the rotor, 
wherein the seal plate restraint part is configured to be operable from a second side of the rotor disc that is opposite to the first side in the axial direction so as to be switchable between a seal plate restraint state where at least a part of the seal plate restraint part protrudes toward the second side in the axial direction from the seal plate and thereby restricts movement of the seal plate in the radial direction, and a seal plate non-restraint state where movement of the seal plate in the radial direction is not restricted.

the gas turbine including a seal plate disposed on a first side of a rotor disc in an axial direction of the rotor disc, and a seal plate restraint part for restricting movement of the seal plate relative to the rotor disc in a radial direction of the rotor disc, the seal plate restraint part being disposed entirely on the first side of the rotor,
the method comprising operating the seal plate restraint part from a second side of the rotor disc that is opposite to the first side in the axial direction to switch from a seal plate non-restraint state where the seal plate restraint part does not restrict movement of the seal plate in the radial direction to a seal plate restraint state where at least a part of the seal plate restraint part protrudes toward the second side in the axial direction from the seal plate and thereby restricts movement of the seal plate in the radial direction.
Allowable Subject Matter
Claims 41-80 are allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the independent claims, the inclusion of:
 Regarding Claim 41:
the seal plate restraint part being disposed entirely on the first side of the rotor, 
the method comprising switching a state of the seal plate restraint part by operating the seal plate restraint part from a second side of the rotor disc that is opposite to the first side in the axial direction to switch between a seal plate non-restraint state where the seal plate restraint part does not restrict movement of the seal plate in the radial direction, and a seal plate restraint state where at least a part of the seal plate restraint part 
Regarding Claim 60:
the seal plate restraint part being disposed entirely on the first side of the rotor, 
wherein the seal plate restraint part is configured to be operable from a second side of the rotor disc that is opposite to the first side in the axial direction so as to be switchable between a seal plate restraint state where at least a part of the seal plate restraint part protrudes toward the second side in the axial direction from the seal plate and thereby restricts movement of the seal plate in the radial direction, and a seal plate non-restraint state where movement of the seal plate in the radial direction is not restricted.

Regarding Claim 80
the seal plate restraint part being disposed entirely on the first side of the rotor,
the method comprising operating the seal plate restraint part from a second side of the rotor disc that is opposite to the first side in the axial direction to switch from a seal plate non-restraint state where the seal plate restraint part does not restrict movement of the seal plate in the radial direction to a seal plate restraint state where at least a part of the seal plate restraint part protrudes toward the second side in the axial direction from the seal plate and thereby restricts movement of the seal plate in the radial direction.
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Scalzo et al (US 3501249 A), Scalzo et al (US 3853425 A), or Zagar et al (US 20080008593 A1).

Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745